Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 7, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                 NO. 14-12-01047-CR



                      IN RE LEON HARRISON, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                230th District Court
                               Harris County, Texas
                           Trial Court Cause No. 635921


                    MEMORANDUM OPINION
      Relator Leon Harrison, an offender incarcerated in the Institutional Division
of the Texas Department of Criminal Justice, filed a pro se petition for writ of
mandamus in this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Belinda Hill,
presiding judge of the 230th District Court of Harris County to “address” his notice
of appeal from an order signed September 24, 2012, which found that a DNA test
conducted pursuant to article 64.05 of the Texas Code of Criminal Procedure was
not favorable to relator.1 Relator asserts that he filed a notice of appeal with the
trial court clerk on or about October 16, 2012, but no appellate case has been
opened.

       To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and that what he
seeks to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana,
236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

       It is relator’s burden to properly request and show his entitlement to
mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus
must show himself entitled to the extraordinary relief he seeks.”). When filing a
petition for writ of mandamus, a relator is required to file a certified or sworn copy
of every document that is material to his claim for relief. See Tex. R. App. P.
52.7(a).

       Relator did not provide this court with a copy of the notice of appeal when
he filed his petition for writ of mandamus. He asserts that he filed a copy of the
notice of appeal with this court on or about October 19, 2012, after he filed the
notice in the trial court. We find no record of relator’s notice of appeal.

       Moreover, when complaining that a notice of appeal has not been processed,
relator is required to seek mandamus against the Harris County District Clerk, not
the trial judge. The trial court clerk has a mandatory ministerial duty to forward a
notice of appeal to the court of appeals. Whitsitt v. Ramsay, 719 S.W.2d 333, 335
(Tex. Crim. App. 1986) (orig. proceeding). We have jurisdiction to grant
1
 Relator was previously denied DNA testing, and this court affirmed the denials. See Harrison v.
State, No. 14-02-01239-CR, 2003 WL 22902265 (Tex. App.—Houston [14th Dist.] Dec. 9,
2003, pet. ref’d); Harrison v. State, No. 14-07-00387-CR, 2008 WL 330711 (Tex. App.—
Houston [14th Dist.] Jan. 29, 2008, pet. ref’d).
                                               2
mandamus relief when a district clerk fails to forward a notice of appeal to the
court of appeals because issuance of the writ is necessary to enforce our
jurisdiction. See Tex. Gov’t Code § 22.221(a), (b); In re Smith, 263 S.W.3d 93, 95
(Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).

      In addition, relator recites in his petition that he is represented by counsel in
connection with the appeal of the trial court’s ruling on his motion for DNA
testing. A criminal defendant is not entitled to hybrid representation. See Robinson
v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). When a relator is
represented by counsel, courts may treat a pro se petition for writ of mandamus as
presenting nothing for the court’s consideration. See Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995); see also Gray v. Shipley, 877 S.W.2d 806 (Tex.
App.—Houston [1st Dist.] 1994, orig. proceeding) (denying leave to file pro se
petition for writ of mandamus where relator was represented by counsel).

      Relator has not established that he is entitled to an extraordinary writ.
Accordingly, we deny relator’s petition for writ of mandamus.


                                   PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3